Citation Nr: 1625094	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee disability, degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for left knee disability, degenerative joint disease.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The Veteran raised a claim for TDIU at his hearing on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The Veteran has raised a claim for service connection for back disability as secondary to bilateral knee disability during his July 2015 VA knee examination.  See C&P Exam (August 3, 2015).  This matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks an increase disability evaluation for symptoms associated with his knee disorders and TDIU.  Having carefully reviewed the evidence of record, the Board finds that remand is necessary.

First, VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Here, the evidence suggests that the Veteran's knee conditions have worsened since the last VA examination in July 2015.

Report of VA examination dated in July 2015 reflects that the Veteran reported bilateral knee pain affecting his ability to walk, bend, squat, climb, kneel or lift over 100 pounds; inability to perform yard work; and inability to engage in sports.  He reported VA treatment with knee injections over the past 2 to 3 years with only temporary relief, and worsening back condition which he attributes to his knee condition.  Range of motion was from 0 to 70 degrees.  Pain on use is noted but there is no indication of the point at which pain begins on range of motion testing.  Functional loss was described as "Difficulty with prolonged standing and ambulation."  The examiner stated that pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups, bilaterally.  Additional factors contributing to disability included less movement than normal, disturbance of locomotion, interference with sitting, and interference with standing, bilaterally.  Clinical evaluation showed no recurrent subluxation or instability of the either knee.  It was noted that the Veteran used assistive devices as a normal mode of locomotion:  He occasionally used a wheelchair; constantly used a brace; and regularly used a cane for locomotion.  The examiner stated that the Veteran's bilateral knee disorder impacts his ability to perform occupational tasks, noting that the Veteran stated he lost his job in November 2013 because he could no longer perform his duties as he had difficulty with prolonged standing or walking.
In May 2016, the Veteran testified that his bilateral knee symptoms had worsened.  He reported flexion limited to 15 degrees; excruciating pain; instability; periods of bed rest; and an inability to drive a car.  He testified that his bilateral knee disability precluded his ability to perform work.

As the evidence suggests worsened symptoms and a material change of condition, remand for a new VA examination is required.

Second, where additional pertinent evidence is received following the most recent Statement of the Case (or Supplemental Statement of the Case) without a waiver of consideration by the AOJ, referral of this evidence to the AOJ is required.  See 38 C.F.R. §§ 19.31, 20.1304(c) (additional pertinent evidence must be referred to the agency of original jurisdiction unless this procedural right is waived).  Here, following issuance of the February 2014 Statement of the Case, additional pertinent evidence was received by the AOJ that included updated VA treatment records and the July 2015 VA examination report.  While the AOJ prepared a rating decision dated in August 2015, the AOJ did not issue to the Veteran an SSOC in these matters.  Therefore, on remand, the AOJ must issue an updated SSOC if the benefit sought on appeal is not granted to the Veteran's satisfaction.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent outstanding medical treatment records, to include all VA treatment records; and the AOJ should develop the claim for TDIU to include providing the Veteran a notice letter on the evidence necessary to substantiate a claim for TDIU in accordance with the Veterans Claims Assistance Act (VCAA) (38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159).

2.  The Veteran should be scheduled for a VA examination of the knees to ascertain the severity of the disorders.  All pertinent evidence in the claims file must be reviewed.  All symptoms reported by the Veteran should be recorded.  Range of motion findings should be obtained that include the point at which pain begins and findings following 3 repetitions of use.  The examiner must comment on the degree of functional loss (pain, weakness, excess fatigability, incoordination, and flare-ups).  The examiner should address whether there are objective findings supporting the Veteran's report of joint instability and giving away.  The examiner should indicate whether the Veteran required bed rest prescribed by a physician for his knee disability.  The examiner should discuss the effect of the Veteran's knee symptoms on his ability to perform the physical and mental acts required for employment, with consideration of any medications taken for his symptoms.

A complete rationale should be given for all opinions and conclusions expressed.

3.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.
 
4.  The AOJ should then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




